Citation Nr: 0720606	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-41 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for an ankle 
disability.

3.  Entitlement to service connection for a shoulder 
disability.

4.  Entitlement to service connection for a hand disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids.

7.  Whether a rating reduction from 20 percent to 10 percent 
effective September 30, 2005 for hemorrhoids was proper.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970 and from May 1971 to December 1972.  The 
veteran also served in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issue of whether a rating reduction from 20 percent to 10 
percent effective September 30, 2005 for hemorrhoids was 
proper is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a knee disability that is 
related to active service.

2.  The veteran does not have an ankle disability that is 
related to active service.

3.  The veteran does not have a shoulder disability that is 
related to active service.

4.  The veteran does not have a hand disability that is 
related to active service.

5.  The veteran does not have a back disability that is 
related to active service.

6.  The veteran's hemorrhoid disability is assigned a 20 
percent rating, the maximum rating authorized under 
Diagnostic Code 7336.


CONCLUSIONS OF LAW

1.  The veteran does not have a knee disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  The veteran does not have an ankle disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

3.  The veteran does not have a shoulder disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

4.  The veteran does not have a hand disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

5.  The veteran does not have a back disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).

6.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 20 percent for hemorrhoids. 38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in August 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The August 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for the veteran's hemorrhoids, there is no question as 
to an effective date to be assigned, and no further notice is 
needed.  Id.  
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The record also indicates that in October 2004, the veteran 
advised his primary care physician that he was receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  

With respect to the service connection claims, it is unclear 
for what disabilities the veteran was awarded SSA benefits.  
There is no indication, then, that the records would be 
relevant to the claims here.  Also, what is "of 
consequence" in this case is whether the veteran's current 
disabilities are related to his military service, and there 
is no indication that Social Security records would include 
any such information.  With respect to the increased rating 
claim, the veteran has not contended that he was awarded SSA 
benefits for his hemorrhoids.  There is no indication, then, 
that the records would be relevant to the claim here.  Also, 
what is "of consequence" in this case is the current 
severity of the appellant's service-connected disability.  
See Francisco, supra.   There is no indication that Social 
Security records would include such information.  

Therefore, remanding the case to obtain such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

The veteran was also accorded VA examinations in November 
2003 and December 2004 to assess the severity of his 
hemorrhoid disability.  38 C.F.R. § 3.159(c)(4).  With 
respect to the issues of service connection for a knee, a 
shoulder, a hand, and a back disability, the Board concludes 
an examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)).  There is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.  

With respect to the issue of service connection for an ankle 
disability, the Board concludes an examination is not needed 
in this case because the record is absent competent evidence 
of a possible relationship between in-service treatment for a 
hurt ankle and a current ankle disability.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a knee disability, an ankle disability, a 
shoulder disability, a hand disability, or a back disability 
is factually shown during service.  The Board concludes it 
was not.  

With respect to a knee disability, a shoulder disability, a 
hand disability, or a back disability, the service medical 
records are absent complaints, findings or diagnoses of any 
knee, shoulder, hand, or back problems during service.  The 
service medical records include a treatment report in 
December 1971 that notes that the veteran had a laceration on 
his right forearm, but no complaints of any shoulder 
symptomatology.  Thus, there is no medical evidence that 
shows that the veteran suffered from a knee, shoulder, hand, 
or back injury during service.  

With respect to an ankle disability, the Board cannot 
conclude a "chronic" condition was incurred during service.  
The service medical records indicate that the veteran 
presented in September 1967 with complaints of a hurt ankle 
when he fell on it.  Physical examination demonstrated marked 
swelling of lateral malleolus.  X-rays revealed no fracture.  
The Board notes that treatment on one occasion cannot be 
considered a chronic disorder.  
      
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis was not until the 1990s, several years after the 
veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
lack of any relevant history reported between 1972 and the 
1990s, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to the issue of service connection for an ankle 
disability, the record indicates that over the years, the 
veteran has complained of ankle pain; however, ankle pain is 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for 
"a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  In the absence of competent 
evidence which suggests that the veteran's ankle pain 
constitutes a chronic disability, the Board has no basis on 
which to consider the veteran's ankle pain as more than a 
medical finding or symptom.  Absent a showing of a current 
chronic disability which could be related to service, 
entitlement to service connection for ankle pain must be 
denied.
  
With respect to the issues of service connection for a knee 
disability, a shoulder disability, a hand disability, and a 
back disability, the appellant clearly has current 
disabilities.  In a March 2003 clinic note, Dr. R.G.K. 
diagnosed the veteran with osteoarthritis of the knees and 
hands, periarthritis of the shoulders, probable degenerative 
changes of the cervical and lumbar spine.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.  However, no medical professional has ever related 
this condition to the appellant's military service.  

A July 1995 medical record authored by Dr. D.A.B. indicates 
that the veteran was retired from the military and attributes 
his symptoms to his long military service; a November 1995 
medical record notes that the veteran stated that he had 
problems as a result of military service in Vietnam; and 
another medical record dated that same month notes arthritis 
secondary to blood loss.  In a March 2003 clinic note, Dr. 
R.G.K. indicates that the veteran stated that he thinks that 
when he was in the military he had injuries to his knees and 
ankles that have led to his developing arthritis in his 
joints.  A March 2003 statement by Dr. R.G.K. indicates that 
that the veteran states that he had injury to his joints 
while in the military in the 1960s.  With respect to the 
above statements, the Board points out that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Dr. R.G.K. stated that it was possible that the veteran's 
degenerative arthritis was posttraumatic in origin but that 
he could not specifically date or implicate any particular 
injury.  An August 2003 statement by Dr. R.G.K. indicates 
that the veteran has osteoarthritis of the knees, chronic 
shoulder arthropathy, and chronic lower back pain, most 
likely secondary to degenerative changes.  

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  This is also evidence against the veteran's claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  The appellant did not begin 
to state he had experienced knee, ankle, shoulder, hand, or 
back pain until the 1990s, approximately 20 years after 
active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's hemorrhoids have been evaluated pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7336.  Under the 
provisions of Diagnostic Code 7336, hemorrhoids, internal or 
external, a noncompensable evaluation is assigned for mild or 
moderate hemorrhoids.  A 10 percent disability rating is 
warranted for large or thrombotic irreducible hemorrhoids, 
with excessive redundant tissue.  A 20 percent disability 
evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

The Board observes that 20 percent assigned is the maximum 
rating available under this code.  Furthermore, the Board 
observes that no other diagnostic code provide for a higher 
evaluation based on the evidence of record.


ORDER

Entitlement to service connection for a knee disability is 
denied.

Entitlement to service connection for an ankle disability is 
denied.

Entitlement to service connection for a shoulder disability 
is denied.

Entitlement to service connection for a hand disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids is denied.


REMAND

With respect to the issue of whether a rating reduction from 
20 percent to 10 percent effective September 30, 2005 for 
hemorrhoids was proper, the Board notes that the issue was 
adjudicated and included in the June 2005 supplemental 
statement of the case (SSOC).  In the September 2005 
Statement of Accredited Representative in Appealed Case, the 
veteran's representative included the issue of entitlement to 
an increased evaluation for service connected hemorrhoids 
currently 10 percent disabling.  The Board finds that the 
September 2005 statement constitutes a Notice of Disagreement 
with respect to this issue.  Thus, the RO must now issue an 
SOC, and the veteran provided an opportunity to perfect his 
appeal, as to this issue.  Therefore, the appropriate Board 
action is to remand the issue to the RO for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the VCAA, the veteran and his 
representative should be provided a 
Statement of the Case as to the issue of 
whether a rating reduction from 20 
percent to 10 percent effective September 
30, 2005 for hemorrhoids was proper.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


